DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “218” has been used to designate both a clearance and an actuator on Pg. 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On Pgs. 21 and 22 there are a number of instances where reference numbers should have a 400 designation instead of a 300 designation.  
Appropriate correction is required.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  Claim 15 depends on claim 14 which depends on claim 1, claims 14-16 do not have any related dependency to claims 5 or 12.  Reference to claims 5 and 12 should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an insertion driver, an interlock mechanism, an interlock actuator, and an actuation system in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the device further comprises an actuation track and a pip.  However, claim 1 already recites an actuation system which would appear to be the actuation track and the pip.  The wording of the claim would appear to recite an actuation track and pip in addition to the actuation system recited in claim 1, however, for purposes of the rejection the actuation track and pip are taken to be components of the actuation system previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brereton et al. (US 2013/0289492 A1) in view of Bicknell et al. (US 2013/0035645 A1).
With regard to claim 1, Brereton et al. teach an injection device for receiving a syringe therein and for delivering a dose of medicament from the syringe, the injection device comprising: an insertion driver configured to drive the syringe forwards within the injection device for inserting a needle of the syringe into an injection site (Fig. 1 member 7, [0059]); an interlock mechanism configured to retain the insertion driver in a primed state and, when actuated, to allow the insertion driver to drive the syringe forwards ([0062], [0065] includes at least the pins 8.3 and track 11, Figs. 1-3); and an interlock actuator moveable to couple to an actuation system (includes at least components of 9, 10, and 12 Fig. 1, [0061], [0065], [0067], [0070]) such that movement from the operable position back towards the stowed position actuates the interlock mechanism (Figs. 1, 4, 6-8, includes at least 3 and 4, [0064], [0065], [0067], spring 7 is retained in its primed state until components including 3 and 4 are translated to release 7, Fig. 1 shows the operable position, 3 and 4 are pushed back to the stowed position as shown in Fig. 4 actuating the release of the driver).  Brereton et al. do not disclose that the interlock actuator is moveable from a stowed position to an operable positon to couple to an actuation system to then result in the actuation of the interlock upon movement from the operable position to the stowed position.  However, Bicknell et al. teach an injection device which includes a cap in addition to an extendable shield which prevents a finger from being inserted into the shield prior to use and maintains sterility of the needle prior to use ([0038], [0040]).  When the cap is removed the shield moves forward to cover the needle ([0040]) and 
With regard to claim 2, the interlock actuator includes at least sleeve 3 as indicated above.
With regard to claim 3, as rejected above in combination with Bicknell et al. the shroud 3 moved to an extended operable position shown in Fig. 1 from the stowed position.
With regard to claim 4, the interlock actuator also includes at least carrier 4 as indicated above.
With regard to claim 5, see lugs 8.3 (Fig. 2) within channel 11 which includes a ramp formed by 11.3 (Fig. 3), 8.3 is biased forward by the spring 7 when the spring is released to move 8 forwards and not rearwards ([0065]).

With regard to claim 19, as 3 extends further from the housing in the operable position the length is less in the stowed position.
 With regard to claim 20, Brereton et al. teach a rear section of an injection device for attachment to a front section to form the injection device, wherein the injection device is for receiving a syringe therein and for delivering a dose of medicament from the syringe, the rear section comprising: an insertion driver configured to drive the syringe forwards within the injection device for inserting a needle of the syringe into an injection site (Fig. 1 member 7, [0059]); an interlock mechanism configured to retain the insertion driver in a primed state and, when actuated, to allow the insertion driver to drive the syringe forwards ([0062], [0065] includes at least the pins 8.3 and track 11, Figs. 1-3); and an actuation system (includes at least components of 9, 10, and 12, Fig. 1, [0061], [0065], [0067], [0070]) such that movement of the interlock actuator from the operable position back towards the stowed position actuates the interlock mechanism (Figs. 1, 4, 6-8, includes at least 3 and 4, [0064], [0065], [0067], spring 7 is retained in its primed state until components including 3 and 4 are translated to release 7, Fig. 1 shows the operable position, 3 and 4 are pushed back to the stowed position as shown in Fig. 4 actuating the release of the driver).  Brereton et al. do not disclose that the interlock actuator is moveable from a stowed position to an operable positon to couple to an actuation system to then result in the actuation of the interlock upon movement from the operable position to the stowed position.  However, Bicknell et al. teach an injection device .

Allowable Subject Matter
Claims 6-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783